Title: To James Madison from Vincent Gray, 4 February 1803
From: Gray, Vincent
To: Madison, James


					
						Sir.
						Havana 4th. Feby. 1803.
					
					I wrote you on the 21st. ult. by the ship Jupiter Captain Gernon for New york, to which I will refer you.
					Since that time a Licence hath been received here, by a merchant of this place, Tomas Cruz Muñoz, granted by his Catholic Majesty, to Dr. Francisco Figueros y Vargas, named therein, allowing the importation of Provision &c. from the United States, into this Island.  This Licence it is said was purchased from Figueros by the House of Torrys of Cadiz for 100, 000 Dollars, & sent out to their agent here, to be carried into execution, a copy of which you have herewith enclosed.
					On its being presented at the Intendency for the purpose of being recorded and published in the usual manner and form the Intendant withheld his assent and which hath not yet been obtained; but, I have little doubt but what it will, as his refusal arises not from patriotic but pecuniary views and which the holder of the Licence will not indulge.  I have also been informed that the "Junta Economico y de Gobierno", have been convened on the subject, and are not disposed to see the said Licence carried into effect
					It is also confidently stated that they intend forwarding a remonstrance to  his Catholic Majesty, against it; and of offering to refund the Sum paid, to the person to whom it was granted.  This I do not believe will be done, as the councils of this Government, are too much divided, and too much operated upon by other motives than the good of the colony, to oppose legally a Royal Edict, however prejudicial to their interest and that of their Country or Colony.
					In my last I mentioned the arrival here of General Noailles, since which time I have visited him twice.  In conversations with him respecting the United States, I found that he spoke openly, and with great respect, on the subject of her relations with his Government; and in one, on the subject of taking possession of Louisiana by his nation, he informed me that he expected the arrival of the Troops at the cape soon, for that purpose, but as the number would not be so great as generally supposed the Commander in cheif at the cape, would be under the necessity of detaining them in order to recover the whole of the Island, before the commencement of the unhealthy season; therefore it was uncertain, when they would have it in their power to take possession of Louisiana.
					The General hath not yet succeeded in the objects of his visit here, and I am almost certain that he will not.
					When I see him again, which will be at his country House, when I have recovered my health, I will endeavor to learn, whether it is his intention, in case of not succeeding here, to proceed to Veracruz or to the United States.  I am Sir, very respectfully Your mo: Obt. serv.
					
						Vincent Gray
					
					
						P.S.  Since writing the foregoing, I have recd. information that I can depend upon, stating that the Frigate in which General Noailles arrived here, will sail from hence for the Cape in four or five days, and that the General will remain here for some time, and then proceed to the Cape, instead of the United States.
						Having consented to act as attorney for some Americans, having large concerns in this Island unsettled, my departure from this country, will be procrastinated for at least 12 months longer.
						
							Vt. G
						
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
